Citation Nr: 0118416	
Decision Date: 07/16/01    Archive Date: 07/24/01	

DOCKET NO.  99-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to an original rating greater than 10 percent 
for lumbar spine traumatic arthritis with possible disc 
disease. 

3.  Entitlement to a total disability rating based on 
individual unemployability.



INTRODUCTION

The veteran had active duty from April 1967 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied service connection for 
residuals of a back injury and loss of consciousness with 
temporary paralysis.  

During the pending appeal, in February 1999, the RO granted 
service connection for lumbar strain with disc disease and 
assigned an evaluation of 10 percent effective from July 30, 
1997.  This rating action also denied service connection for 
a severe personality disorder as not well grounded due to it 
being a constitutional/developmental abnormality.  The RO 
also denied service connection for a head injury with loss of 
consciousness as not well grounded.  The RO noted in this 
rating decision that a rating as to an increased evaluation 
for lumbar spine disability was deferred for receipt of a VA 
examination report.  In addition, the rating as to 
entitlement to individual unemployability benefits was 
deferred for receipt of data from prior employers.  

In a rating decision in April 1999 the RO continued the 
10 percent evaluation for a low back disorder, now 
characterized as lumbar spine traumatic arthritis with 
possible disc disease, and denied entitlement to individual 
unemployability.  The veteran was notified by a letter dated 
in April 1999 of the denial of pension benefits as his yearly 
income was over the limit set by law to entitle him to 
receive pension. 

On the veteran's VA Form 9 received in August 1999, it 
appeared that the veteran had requested a personal hearing at 
the RO before a Decision Review Officer but he later withdrew 
this request. By letter dated in February 2000, the RO 
notified the veteran that he was placed on the Board travel 
docket.  In September 2000 the veteran notified VA of his 
intent to withdraw any and all requests for a Travel Board 
hearing.  See 38 C.F.R. § 20.704(e) (2000). 

The issues of entitlement to service connection for a 
personality disorder and entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability will be discussed in the REMAND portion 
of this decision.  In addition, the Board finds that the 
veteran has expressed disagreement with the effective date 
assigned for the service connection of his low back disorder 
and this issue will be discussed in the REMAND portion of this 
decision. 

The RO has certified the issue of entitlement to service 
connection for a head injury with loss of consciousness.  Our 
review finds, however, that in the veteran's notice of 
disagreement in March 1999, while he disagreed with the RO's 
decision on other issues, he expressed agreement with the 
decision on this issue, not disagreement. As the veteran did 
not submit a written communication expressing dissatisfaction 
or disagreement with the RO's determination and a desire to 
contest the result, a notice of disagreement was not received 
on the issue of entitlement to service connection for head 
injury and loss of consciousness.  The Board finds, 
therefore, that the issue of entitlement to service 
connection for a head injury with loss of consciousness is 
not within its jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201.


FINDINGS OF FACT

1.  VA's duty to notify and assist the appellant has been 
satisfied.

2.  A lumbosacral spine disability is manifested by X-ray 
evidence of degenerative changes, with tenderness to 
percussion and pain on use and activity, but without evidence 
of radiculopathy or other neurologic deficit and productive 
of no more than mild symptomatology.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected lumbar spine traumatic arthritis with 
possible disc disease have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5010-5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in July 1997 seeking 
service connection for a lower back injury that occurred 
during "UDT [Underwater Demolition Training]/SEAL" training 
at Little Creek, Virginia, in September 1968.  His unit was 
NAMS/UDT-R.  The veteran claimed that he was treated at the 
Portsmouth Naval Hospital.

The veteran also claimed that he was totally disabled and 
last worked in July 1990.  He reported completing college and 
having four years of graduate school in engineering and 
physics.  In the year before he became totally disabled he 
had worked for two defense contractors for three months at 
each job. 

In a statement attached to his July 1997 claim the veteran 
wrote that he was in excellent physical condition when he 
qualified for Navy UDT training during July 1968.  He 
described how he was injured during training in September 
1968 and was taken to Portsmouth Naval Hospital shortly 
thereafter.  The veteran claimed that over the years his back 
had always bothered him with the pain increasing in intensity 
and frequency, as he has grown older.  The veteran noted that 
he had qualified for Social Security disability in 1995.  The 
veteran reported that since moving to Alaska he started a 
physical training routine to include walking exercises that 
had strengthened his legs and lower back.  The veteran wrote 
that the discomfort from lower back pain and stiffness was 
relatively mild and occurred only occasionally.  The veteran 
also wrote that he walked each and every day of the year and 
was able to stand in one place for a longer period of time 
than before and maintain an erect posture.

Service medical records show that in the report of medical 
history completed by the veteran in December 1966 at the time 
of enlistment he denied recurrent back pain.  The veteran 
reported suffering a bruised back prior to service while 
working in construction.  The physical examination of the 
veteran's spine at entrance to service was normal. 

Service medical records show that while aboard the USS Boxer 
in March 1968, the veteran complained of back pain of nine 
days duration.  The examination showed marked left 
paraspinous muscle spasm with increased reflexes on the left.   
The veteran was seen on several occasions in March and April 
1968 for complaints of low back pain and muscle spasm.  The 
assessment in April 1968 was chronic low back sprain.  He was 
examined in July 1968 for UDT and the clinical evaluation was 
normal for spine, other musculoskeletal.  In his report of 
medical history, the veteran reported being in a cave-in in 
1966 while working construction.  He suffered bruises on his 
chest and back and was in a clinic for rubdowns.  The 
physician summarized that the medical history had been 
reviewed and was not considered of significance.  With regard 
to the cave-in, the examiner commented the veteran had mild 
injuries with no sequelae.  

A personnel record shows that he arrived in late August 1968 
for training at the Naval Amphibious Schools at Little Creek 
in Virginia.  According to service medical records, in 
September 1968 the veteran had complaints of low back pain 
for about three days.  The veteran reported having a history 
of back pain for the past two years from the time he 
sustained an injury during a cave-in while working on a 
construction crew in civilian life.   The veteran was seen in 
the medical department where he reported that prior to the 
onset of low back pain, he was beginning to do mild 
calisthenics and supposedly those started the low back pain.  
He had been on muscle relaxants for three days without 
relief.  The veteran was referred to the orthopedic clinic 
with complaints of low back pain that began immediately 
following physical training the prior week.  According to the 
entry, he was to be evaluated for UDT training that had begun 
approximately 10 days earlier.  Clinical findings show there 
was 50 percent loss of range of motion with slight listing to 
the right, voluntary paraspinous muscle spasm and no areas of 
tenderness.  The neurological examination was within normal 
limits.  The X-rays were reported as negative.  The 
impression was chronic lumbosacral strain and it was 
recommended that the veteran be discharged from UDT training.  
He was to be placed on light duty for one week, medication 
was prescribed and exercises were recommended.  One week 
later, the veteran stated he had a severe relapse with 
collapse.  The examination showed normal back findings and 
the examiner noted it was the fifth normal back examination 
on the veteran and organic disease was doubtful.  A 
neuropsychiatric consultation was recommended; however, this 
had to be delayed and the veteran was ordered to go out to 
sea.  It was determined that the veteran was all right to go 
to sea. 

The veteran was referred to the orthopedic clinic by a doctor 
in the neuropsychiatric clinic in early October 1968.  The 
referral noted that the veteran had back pain and was being 
ordered back to his ship and felt that he could not go.  The 
veteran reported a prior history of being in a cave-in prior 
to service and also reported being reinjured in April 1968 
when he fell down a ladder and was treated with muscle 
relaxants.  The severe pain left after approximately three 
weeks but he was left with a dull ache.  He also reported 
falling 15 feet from a rope in September 1968 and was again 
treated with relaxants.  At the time of examination, he had 
no severe pain but a persistent dull low backache.  There was 
no radiation or aggravation by cough or sneeze.  The 
orthopedic examiner found that the veteran was orthopedically 
fit for full duty.  The examiner noted that there was not at 
that time nor had there been any objective evidence either on 
examination or by X-ray the cause of the veteran's pain.  The 
examiner further noted that there was no indication for 
either change in the current regimen or hospitalization.  

Service medical records show that the veteran fainted aboard 
the USS Talbot in the morning of October 7, 1968 as the ship 
was getting ready to get underway but the brow was up and the 
veteran went to sea with the ship.  He complained that he was 
numb on the left side from the midback down; however, the 
examiner noted the veteran responded to percussion hammer and 
needles.  He was seen later that day at the emergency room 
dispensary.  The veteran was referred to the Neuro-
psychiatric clinic where he reported having several syncopal 
episodes in the past six months and a history of back 
problems.  He was scheduled for a neuropsychiatric 
consultation the following day.  

On October 8, 1968, the psychiatric examiner noted that the 
veteran was referred for psychiatric evaluation because of 
physical complaints of low-back pain and syncope without an 
organic basis.  He had been seen multiple times in the 
orthopedic clinic in the preceding month and was declared fit 
for duty orthopedically.  The veteran claimed that six months 
earlier he had re-injured his back while aboard the USS Boxer 
and had periods of low-back pain on exertion since.  He had 
been seen in psychiatric evaluation approximately five days 
earlier and a diagnosis of possible psychophysiologic low-
back pain was made.  The veteran reported having syncopal 
attacks that were preceded by feelings of numbness and 
tingling all over his body.  The veteran related his pre-
service back injury from which he had recovered and had no 
back complaints until six months earlier.  On mental status 
examination, the examiner found no evidence of psychosis or 
organic brain impairment, or specific neurosis.  The 
impression was immature personality and it was recommended 
that the veteran be separated from the naval service on the 
basis of unsuitability.  

The report of the discharge examination in October 1968 shows 
a clinical evaluation of normal for spine, other 
musculoskeletal.  The examiner found no defects and provided 
no diagnoses.  

In a February 1998 rating decision, the RO denied service 
connection for residuals of a back injury and loss of 
consciousness with temporary paralysis.  The veteran was 
notified of this decision by letter dated in February 1998.  
The veteran disagreed with the decision and initiated this 
appeal.  The RO issued a statement of the case in July 1998.  
A letter received from the veteran in July 1998 was accepted 
as his substantive appeal.  

The RO notified the veteran in September 1998 that an 
appointment for a limited examination had been scheduled.  
The RO pointed out that it was very important to keep the 
appointment to avoid closure of his claim.  In a September 
1998 letter the veteran wrote that he declined the invitation 
for a limited examination in October 1998.  Evidence in the 
claims file shows that the veteran did not show for this 
examination.  

The RO secured Social Security Administration (SSA) records 
regarding the veteran's claim for Social Security benefits.  
In the veteran's application for Social Security disability 
dated in October 1994, he explained that his disabling 
condition that stopped him from working was periodic (several 
times a year) lower back pain and an apparent inability to 
either sustain or acquire permanent, viable, employment.  He 
stated that his condition first began to bother him in August 
of 1968.  He explained that his lower back pain precluded 
manual labor and that his instability with respect to his 
employment history, together with substantial experience in 
the defense industry (nuclear weapons effects), had severely 
restricted "normal" employment opportunities.  He filed a 
supplement to his claim alleging that his mental impairment 
kept him from working.  

In the veteran's application for SSA benefits he wrote about 
a lower back injury that was a casualty of a construction 
cave-in in August 1966 in Birmingham, Alabama, when he was 
buried under 2 to 4 tons of dirt and debris in an 8- to 10-
foot deep ditch.  Reportedly, he was unconscious throughout 
the excavation period due to lack of air and immense pressure 
and was taken by ambulance to University Hospital at 
Birmingham.  The veteran wrote that the primary injury was to 
his lower back where he suffered severe contusions.  The 
veteran reported that he suffered minor back pain on average 
approximately 3 to 4 times a year with no lifting of weight 
involved.  The last severe incident of debilitating back pain 
was in July 1993 and lasted for approximately six weeks.  The 
veteran stated that after qualifying for training in 1968 his 
lower back was reinjured during a physical training exercise 
when he was running sprints while carrying telephone poles.  
He was taken to Portsmouth Naval Hospital in Virginia and 
Navy doctors proclaimed that X-rays disclosed no discernible 
injury to his back. 

In another form completed in October 1994 relating to his SSA 
claim, the veteran claimed the onset of his back pain in 
August or September 1968.  The veteran reported that severe 
but of short duration back pain occurred on average 
approximately twice a year.  He suffered mild pain 
approximately three times, and major, very severe pain about 
once every 18 months.

The veteran was evaluated for his SSA claim in November 1994.  
The examiner noted the veteran was in no acute distress and 
had no difficulty getting on and off the examining table, 
walking on his heels and toes or squatting down.  Clinical 
findings show the neurological examination was grossly intact 
without any ataxia, paralysis or abnormal tremors.  His 
strength was 5/5 in all four extremities and reflexes were 
normal.  The range of motion findings for the lumbosacral 
spine were 20 degrees for extension, normal was 30 degrees; 
and lateral flexion was 20 degrees bilaterally, normal was 20 
degrees.  For the thoracolumbar spine anterior flexion was 70 
degrees, normal was 80 degrees.  The examiner noted that 
although the veteran had previously stated that he could not 
walk at any one time or in an entire eight-hour day, the 
veteran was able to carry his personal belongings and chart 
and walk without any problem while in the office.  The 
impression was history of chronic back pain.  

In May 1995 SSA determined that the veteran was disabled with 
a primary diagnosis of personality disorder and a secondary 
diagnosis of disorders of the back (discogenic and 
degenerative) and that his disability began in October 1994.  
The veteran was notified that he was entitled to monthly 
disability benefits from the SSA beginning in April 1995 and 
that he was determined as being disabled under SSA rules on 
October 18, 1994. 

After review of the additional evidence submitted and 
secured, the RO in a February 1999 rating decision granted 
service connection for lumbar strain with disc disease.  The 
RO determined that the back condition existed prior to 
service and permanently worsened as a result of service.  The 
RO considered that the back condition was zero percent 
disabling prior to entry onto active duty and assigned an 
evaluation of 10 percent under Diagnostic Code 5293 criteria 
effective from July 1997, the date of the veteran's claim.  A 
VA examination was requested to obtain data regarding the 
current level of severity of the low back disorder. 

The veteran was notified of this decision by letter dated in 
March 1999.  The RO again wrote to the veteran in March 1999 
reviewing the history of his claim and the action on the 
claim up to the date of the letter.  The RO pointed out that 
the SSA records were from 1995 and earlier and the November 
1994 examination performed for SSA showed only mild objective 
signs of impairment of his back.  The veteran was notified 
that an appointment would be set up for an examination of his 
back and if he refused the examination, the RO would have no 
choice but to continue the 10 percent evaluation for the low 
back disorder since there would be no current evidence. 

The veteran attended a VA examination in March 1999.  The 
veteran related the history of his low back disorder both 
pre-service and in service.  He reported that since service 
he has had multiple episodes of back pain and stiffness with 
a severe episode in July 1993; however, more recently, his 
low back pain had decreased.  The examination showed 
tenderness to percussion of the lumbar paraspinous processes 
only, there was full range of motion of the back without 
crepitus, his straight leg raises were negative bilaterally, 
deep tendon reflexes were 2+ bilaterally in the knee and 
ankle, and the Babinski test was downgoing bilaterally.  The 
veteran could toe, heel, tandem, and duck walk without 
difficulty.  The examiner reported that an X-ray of the 
lumbosacral spine taken on the day of the examination showed 
minor degenerative changes of the lower lumbar spine and 
otherwise was radiographically negative.  There was no 
evidence of fracture or subluxation.  The diagnoses were 
mechanical low back pain and minor degenerative changes of 
the lower lumbar spine. 

In a rating decision in April 1999, the RO confirmed and 
continued the 10 percent evaluation for a low back disorder, 
that it characterized as lumbar spine traumatic arthritis with 
possible disc disease.  The RO noted that the disability 
existed prior to service and the deduction factor was zero 
percent.  The RO assigned this rating under the provisions of 
Diagnostic Codes 5010-5293 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a (2000).  The provisions 
contained in the rating schedule represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  

The veteran submitted a notice of disagreement with the 
rating decisions issued in February and April 1999.  The 
veteran related that due to a special exercise regime, his 
back pain had improved and was much better than in 1993.  He 
wrote that he was willing to undergo medical examinations.

After receipt of the Statement of the Case issued by the RO 
in July 1999, the veteran perfected his appeal.  In his 
substantive appeal, the veteran wrote that he had severe 
episodes of back pain approximately three or four times a 
year.  He described having a severe episode in April 1999 of 
seventeen days of severe pain and major debilitation which 
limited his daily activities.  

In November 2000, the RO notified the veteran that an 
orthopedic examination was being scheduled for him to 
determine the current disabling effect of his service-
connected lumbar spine traumatic arthritis with possible disc 
disease disability.  A December 2000 letter notified the 
veteran of the date and time of the appointment and that it 
was important to keep this appointment to avoid closure of 
his claim.  The veteran did not attend the medical 
examination.

In February 2001, it was reported that the veteran had 
received no treatment to the date of the report at the VA 
outpatient clinic in Anchorage.  The RO notified the veteran 
by letter in February 2001 that his claims folder was being 
forwarded to the Board and included pertinent procedural 
information regarding his appeal. 

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).  In determining the level of impairment, 
the disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

The Board notes that the veteran has appealed an initial 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran's lumbar strain with disc disease was originally 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 
10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Subsequently, in the April 1999 rating decision the RO 
recharacterized the low back disorder as lumbar spine 
traumatic arthritis with possible disc disease and confirmed 
and continued the 10 percent evaluation under Diagnostic 
Codes 5010-5293.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).

Degenerative arthritis is evaluated under Diagnostic Code 
5003 that provides where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  A 10 percent rating is warranted when 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).

Under Diagnostic Code 5295, a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

38 C.F.R. 4.71a, Diagnostic Code 5285 (2000) contemplates 
disability arising from residuals of vertebral fracture.  
Under this code, with cord involvement, bedridden or 
requiring long leg braces, a 100 percent disability rating is 
assigned.  Without cord involvement; abnormal mobility 
requiring neck brace (jury mast), a 60 percent disability 
rating is assigned.  In other cases, rating is in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.

Ankylosis (complete bony fixation) of the lumbar spine at a 
favorable angle warrants a 40 percent evaluation.  Ankylosis 
of the lumbar spine at an unfavorable angle warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2000).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (2000).  
When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).  Examples of "good cause" include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a) (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  First, VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that a copy of 
the February 1999 and April 1999 rating decisions and a 
statement of the case were provided to the veteran and 
satisfy the requirement at § 5103 of the new statute in that 
they clearly notify the veteran of the evidence necessary for 
an increased rating.  Also, the veteran has been afforded the 
opportunity to submit/identify evidence and argument.  VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of an 
increased rating for his low back disorder.  The RO requested 
the relevant information from the veteran and made efforts to 
secure for review all evidence and records identified by the 
veteran as plausibly relevant to his pending claim.  VA 
secured evidence from SSA on his behalf.  The veteran was 
afforded a VA medical examination for his low back disorder 
and was later requested to report for another medical 
examination; however, he did not report for the medical 
examination.  He had been previously notified that it was 
important to report for scheduled medical examinations.  
Thus, he will not be prejudiced by the Board deciding the 
merits of his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000). 

The Board first notes that the veteran's appeal stems from 
disagreement of an initial rating assignment, see Fenderson, 
and as such, may be considered to be an original compensation 
claim.  As noted above, the veteran did not report for the 
examination scheduled in December 2000 nor has he claimed 
that there was good cause for not reporting.  Thus, the 
result of his failure to report for a VA examination is that 
his claim is rated based on the evidence of record.  See 38 
C.F.R. § 3.655(a) (2000). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. 4.6 (2000).  It 
should also be noted that use of terminology such as "mild," 
etc. by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather, all evidence must be evaluated in arriving 
at a decision regarding an increased rating.  See 38 C.F.R. 
§§ 4.2, 4.6 (2000).

The evidence of record shows that prior to service the 
veteran suffered a back injury.   In service, the veteran had 
complaints of back pain and was diagnosed with chronic 
lumbosacral strain and chronic low back sprain.  The report 
of the medical examination at discharge shows no lumbar spine 
disability.  Private medical records associated with his SSA 
claim show the veteran had complaints of low back pain and 
muscle spasms.  A private medical doctor evaluated the 
veteran in November 1994 and reported the neurological 
examination was grossly intact.  The range of motion findings 
for the lumbosacral spine showed mild limitation of motion.  
The relevant clinical findings of the low back disorder are 
those reported at the VA examination in March 1999.  The 
examiner noted tenderness to percussion of the lumbar 
paraspinous processes and full range of motion of the back 
without crepitus.  The veteran's straight leg raises were 
negative bilaterally and he could toe, heel, tandem, and duck 
walk without difficulty.  X-ray findings were interpreted as 
showing minor degenerative changes of the lower lumbar spine 
and the lumbosacral spine was otherwise radiographically 
negative.  The examiner diagnosed mechanical low back pain 
and minor degenerative changes of the lower lumbar spine.  
Although the initial grant of service connection was for 
lumbar strain with disc disease, which was subsequently 
characterized as lumbar spine traumatic arthritis with 
possible disc disease, at the most recent examination disc 
disease was not diagnosed. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

As the recent clinical findings do not show evidence of disc 
disease, the Board has considered whether another rating code 
is "more appropriate" than Diagnostic Code 5293, the one 
currently used by the RO.   See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  The clinical findings show that the 
veteran had full range of motion recently but earlier 
examination showed slight loss from the stated norm.  The 
examiner diagnosed mechanical low back pain and minor 
degenerative changes of the lower lumbar spine.  Accordingly, 
the Board finds that a 10 percent evaluation for 
characteristic pain on motion under Diagnostic Codes 5010-
5295, for lumbosacral strain is more appropriate.  The claims 
file does not contain competent medical evidence showing that 
the veteran has muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Thus, a higher evaluation of 20 percent under 
Diagnostic Code 5295 is not warranted based on current 
evidence.  Arthritic changes and limited motion are elements 
considered in the rating for lumbosacral strain.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(1999), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 
assigned 10 percent.  The claims file contains competent and 
probative evidence that the veteran retains motion in his 
spine.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the 
veteran's lumbar spine is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2000) is not warranted.  
There is no evidence of record showing residuals of vertebral 
fracture, thus, application of 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2000) is not warranted.

Further, the Court has held that where a Diagnostic Code is 
not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  In this case the veteran's current 
evaluation is assigned under Diagnostic Code 5295, a 
diagnostic code not predicated on limitation of motion alone.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Next, the Board will consider whether the back disability 
warrants assignment of separate evaluations under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5295.  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service- connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  In this instance, 
Diagnostic Code 5295 encompasses consideration of limitation 
of motion and degenerative changes.  Evaluation of such 
symptomatology under Diagnostic Code 5010 in addition to 
evaluation under Diagnostic Code 5295 would thus clearly 
constitute pyramiding, compensating the veteran for identical 
manifestations under different diagnoses.  Arthritis 
(Diagnostic Codes 5003, 5010) is rated based on limitation of 
motion which is factor considered under Diagnostic Code 5295.  
Thus it would clearly be inappropriate to assign a separate 
rating for arthritis of the lumbar spine.  

The Board further notes that although the decision herein 
included consideration of the Court's decision in Fenderson, 
supra, the veteran has not been prejudiced by such 
discussion.  Again, he has been afforded an examination and 
opportunity to present argument and evidence in support of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  In denying the claim above, the Board has considered 
all the evidence consistent with the Court's decision in 
Fenderson.  The record does not show that the veteran was 
entitled to an evaluation greater than 10 percent for lumbar 
spine arthritis with possible disc disease for any period 
since the effective date of the grant of service connection.  
The veteran's claim is therefore denied.


ORDER

An initial evaluation in excess of 10 percent for service-
connected lumbar spine traumatic arthritis with possible disc 
disease is denied. 


REMAND

As noted above, during the pendency of this appeal, the VCAA 
was enacted, which provides new statutory requirements 
regarding notice to an appellant and his representative and 
specified duties to assist in the development of the claim.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This case is being remanded for reasons discussed below; 
however, because of the change in the law brought about by 
the VCAA, the RO must consider the notice and duty to assist 
provisions contained in the new law and whether any 
additional notification or development action is required 
under the VCAA.  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

In September 1998, the veteran submitted a claim for 
increased compensation based on unemployability due to 
service-connected disability.  The veteran claimed that his 
back injury prevented him from securing or following any 
substantially gainful occupation since July 1990.  He noted 
that he had not been under a doctor's care and/or 
hospitalized within the past 12 months.  He reported his 
highest earnings were in the last year he worked and his 
occupation was a defense research scientist.  The veteran 
reported completing four years of college and approximately 
three years of graduate work in electrical engineering and 
theoretical physics.  The veteran attached a statement 
describing his various jobs and also forms regarding security 
clearances to prove the special nature of his employment 
within the defense industry and the highly specialized 
knowledge required for the performance of his jobs.   

The veteran claims that as a direct result of chronic back 
problems due to an injury sustained while in naval special 
warfare training while on active duty in the United States 
Navy and authorized to receive hazardous duty pay he had not 
been able to earn a substantially gainful living performing 
manual (skilled) labor and/or professional services requiring 
similar physical exertion or endurance.  The veteran wrote 
that he quit his last job based on his belief that a top-
secret clearance was impossible.  In addition, his back 
disability was becoming very severe.  

With regard to the issue of service connection for a 
personality disorder, after review of the service medical 
records and the SSA records showing a severe personality 
disorder, the RO determined that there was an implied claim 
for service connection for a personality disorder.  Service 
medical records show that at the time of the psychiatric 
examination in October 1968, the examiner found no evidence 
of psychosis or organic brain impairment, or specific 
neurosis.  The impression was immature personality.  When 
evaluated for SSA purposes the veteran was also diagnosed in 
January 1995 with a mixed personality disorder.  In a 
February 1999 rating decision, the RO noted that personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation for disability compensation purposes 
and denied the veteran's implied claim for service connection 
for a personality disorder as not well grounded.  

The regulations provide that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  In 
addition, the regulations provide that mental retardation and 
personality disorders are not diseases or injuries for 
compensation purposes, and, except as provided in §3.310(a) 
of this chapter, disability resulting from them may not be 
service-connected.  However, disability resulting from a 
mental disorder that is superimposed upon mental retardation 
or a personality disorder may be service-connected.  38 
C.F.R. §4.127 (2000).

Section 3.310(a) provides that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. §3.310(a) (2000).

In addition, the Court has held that, where the law and not 
the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally imprecise, 
if not incorrect.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board notes that after notification that a psychiatric 
examination had been scheduled in October 1998, the veteran 
wrote that he declined the invitation for a psychiatric 
examination and did not report to the examination.  
Subsequently, the veteran wrote in his notice of disagreement 
that he was willing to undergo medical examination especially 
psychiatric to determine if he suffered from a personality 
disorder or another psychiatric disorder.  The veteran 
disagrees that he suffers from a personality disorder and 
claims that he would not have been accepted for UDT training 
nor held significant jobs requiring security clearances had 
he suffered from a personality disorder.  He claimed that if 
any severe personality disorder were discernible it was as a 
direct result of a physical injury incurred while actively 
undergoing UDTR/SEAL training.  As the veteran is contending 
that his psychiatric disorder is secondary to his service-
connected low back disorder, the issue is remanded for 
additional development to include a psychiatric examination 
and opinion.

With regard to the veteran's claim for a total disability 
rating based on individual unemployability due to a service-
connected disability, the RO requested that the veteran 
submit the complete mailing address for Teledyne Brown 
Engineering; Dynetics, Inc.; BDM Corp., and Summa Technology.  
The veteran replied that he had furnished these addresses 
with a previous statement and in March 1999 the RO wrote to 
the veteran acknowledging that the addresses had been 
previously submitted.  No contact was established with prior 
employers and the RO denied the claim as not well grounded in 
a rating decision in April 1999.  The veteran claims that his 
service connected low back disability prevents him from 
following a substantially gainful employment.  

With regard to the claim for an earlier effective date for 
the award of compensation for the service-connected low back 
disorder, the Board notes that in the veteran's notice of 
disagreement dated in March 1999 he claims that he should be 
compensated for the 30 year plus period of physical pain.  In 
his substantive appeal received in August 1999, he claims 
that VA compensation should be retroactive to the date of his 
injury in September 1968 during Naval Special Warfare/Special 
Operations training.  The veteran also claims that he 
submitted the authorization form to obtain his SSA records in 
July 1997 with his original claim; however, VA did not 
attempt to secure these records until October 1998.  He 
contends that he should not be penalized by this delay.  A 
statement of the case was not issued on this claim and is 
remanded for appropriate action.  Manlincon v. West, 12 Vet. 
App. 
238, 240 (1999).
 
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be notified that if 
he has been treated or evaluated for a 
psychiatric disability by any VA or non-VA 
mental health care provider since 
September 1998, he should identify the 
provider and execute any necessary 
authorization for the release of his 
private records.  The RO should then 
request all records.

3.  The RO should schedule the veteran for 
a psychiatric examination.  The veteran 
should be advised of the importance of 
appearing for an examination in regard to 
the claim and of the potential 
consequences of failing to report for an 
examination.  See 38 C.F.R. § 3.655.  The 
examination should be performed by a board 
certified or otherwise well-qualified 
psychiatrist.  The claims file, as 
supplemented by all additional evidence 
obtained, and a copy of this remand must 
be made available to the examiner for 
review, the receipt of which should be 
acknowledged in the examination report.  
The examiner should report all psychiatric 
diagnoses, specifically stating whether a 
personality disorder and any other 
psychiatric disorders are found.  The 
examiner should express an opinion whether 
the psychiatric disability found is 
secondary to his service-connected low 
back disorder.  The examiner should also 
express an opinion as to whether the 
veteran has a mental disorder superimposed 
upon a personality disorder if found and, 
if so, does the evidence of record show 
that it was manifested in service or 
otherwise linked to service.  In 
determining this, the claims folder must 
be reviewed so that the chronology of the 
veteran's various psychiatric diagnoses 
will be considered.  The psychiatric 
examination report should contain a 
detailed account of all psychiatric 
symptoms and manifestations. 

4.  The RO should request information from 
the veteran's previous employers regarding 
his employment and reason for termination.  
The employers and addresses as shown in 
the veteran's claim with attachment are:  
Teledyne Brown Engineering, Cummings 
Research Park, Huntsville, Alabama, 35806; 
Dynetics, Inc., 1000 Explorer Boulevard, 
Huntsville, Alabama 35806; BDM Corp. 950 
Explorer Boulevard, Huntsville, Alabama 
35806; and Summa Technology, Inc., 125 
West Park Loop, Suite 102, Huntsville, 
Alabama 35806. 

5.  The RO should issue a statement of the 
case with the pertinent law and 
regulations on the issue of entitlement to 
an earlier effective date for the grant of 
compensation benefits for the service-
connected lumbar spine traumatic arthritis 
with possible disc disease.  

6.  Thereafter, the RO should readjudicate 
the claims.  If a benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 


